[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Exhibit 10.16

 

FRAMEWORK AGREEMENT

 

THIS FRAMEWORK AGREEMENT is made this fifteenth day of December, 2004 (this
“Framework Agreement”)

 

Between

 

Philips Electronics Hong Kong Limited – Mobile Display Systems, having its
office situated at Unit 207 to Unit 221 of the 2nd floor of Building 7, Phase
One of Hong Kong Science Park, Pak Shek Kok, New Territories, Hong Kong, for the
purpose hereof also acting for the benefit of the Mobile Display Systems of the
Philips Semiconductors Division which forms part of the Philips Companies
(“Philips”),

 

And

 

Leadis International Limited, a corporation, having its office at United 4712
47/Floor, The Centre, 99 Queen’s Road, Central, Hong Kong, China (“Leadis”).

 

Philips and Leadis are hereinafter referred to collectively as “Parties” and
individually as “Party”.

 

WHEREAS:

 

(A) Philips is active in the field of design, development, manufacture and sale
of a wide range of liquid crystal display products for telephone applications,
automotive applications, Smart Handheld applications and/or other applications,
through its Philips Semiconductors Product Division that has worldwide
activities through the Philips groups of companies.

 

(B) Leadis is engaged in and has considerable experience in the business of
providing Products (as hereinafter defined) and is willing to supply such
Products to Philips and its Affiliates (as hereinafter defined), on mutually
agreed terms and conditions.

 

(C) Philips and Leadis therefore wish to establish such agreed terms and
conditions which shall be applicable, unless otherwise subsequently agreed
between the Parties, to all Purchase Orders (as hereinafter defined) placed by
Philips or its Affiliates with Leadis or its Affiliates for the delivery of
Products during the term of this Framework Agreement.

 

(D) Subject to the terms and conditions of this Framework Agreement, Leadis is
willing to fulfill Philips’ and its Affiliates’ Purchase Orders during the term
of this Framework Agreement.

 

(E)

Philips and Leadis are also negotiating the terms and conditions of a (VMI)
Logistics Agreement pursuant to which Leadis would supply Products to a
designated warehouse (referred to as the “VMI Hub”) managed by Philips or a
third-party logistics services provider. If and when the parties enter into the
(VMI) Logistics Agreement, certain terms

 

DH / GB

1



--------------------------------------------------------------------------------

 

and conditions of this Framework Agreement are intended to apply to Products
supplied to Philips by Leadis under the (VMI) Logistics Agreement.

 

THEREFORE, upon the following mutually agreed terms and conditions, the Parties
agree as follows:

 

1. General Definitions

 

1.1 “Affiliate” shall mean:

 

  (a) in relation to Philips, any legal entity in which and to the extent that
activities of the worldwide Philips Mobile Display Systems are conducted, and
that now and hereafter Koninklijke Philips Electronics N.V., or in which
Koninklijke Philips Electronics N.V. directly or indirectly, controls or is
controlled or is under the common control with (but only as long as such control
exists);

 

  (b) in relation to Leadis, any legal entity that now or hereafter Leadis,
directly or indirectly, controls or is controlled by or is under common control
with (but only as long as such control exists).

 

A list of Philips’ Affiliates is provided in Annex 1a; a list of Leadis’
Affiliates is provided in Annex 1b.

 

The Parties may also agree in writing that a company, firm or legal entity that
does not meet the criteria set forth above will nevertheless be deemed to be an
Affiliate of a Party for purposes of this Framework Agreement.

 

For purposes of this definition of the term Affiliate, “control” of a legal
entity means holding more than fifty percent (50%) of the voting power of the
issued and outstanding capital stock, share capital, partnership units, or other
equity interests of such legal entity, having the power to appoint a majority of
the board of directors of such legal entity, or otherwise having the power to
direct the activities of such legal entity.

 

1.2 “Defect” means a failure of a Product to substantially conform to Leadis’
specifications for such Product.

 

1.3 “Effective Date” shall mean the day and year first written above.

 

1.4 “Epidemic Defect” shall mean a Defect that appears in more than [ * ]
percent ([ * ]%) of the Products delivered by Leadis (or a Leadis Affiliate) to
Philips or Participants within any [ * ].

 

1.5 “Framework Agreement” shall mean the main body of this document and shall
include any and all Annexes to this Framework Agreement.

 

1.6

“Local Agreement” shall mean a written agreement between a Participant and a
Leadis Affiliate that incorporates the terms and conditions of this Framework
Agreement and

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

 

pursuant to which the Participant may place Purchase Orders for the Products
with the Leadis Affiliate. Unless the Parties agree otherwise, each Local
Agreement will be in substantially the form attached as Annex 2 hereto.

 

1.7 “Participant” shall mean any Affiliate of Philips that places a Purchase
Order with Leadis or a Leadis Affiliate in accordance with this Framework
Agreement or any applicable Local Agreement. The Parties may also agree in
writing that a company, firm or legal entity that is not a Philips Affiliate
will nevertheless be deemed to be a Participant for purposes of this Framework
Agreement.

 

1.8 “Products” means the goods sold by Leadis (or a Leadis Affiliate) to Philips
or Participants under this Framework Agreement. The Products currently available
for sale under this Framework Agreement (as of the Effective Date) are listed on
Annex 1. Annex 1 may be updated from time to time by written agreement of the
Parties.

 

1.9 “Purchase Order” shall mean an order to buy Products issued in accordance
with this Framework Agreement by Philips or a Participant to Leadis or a Leadis
Affiliate. In the event of any conflict between this Framework Agreement and a
Purchase Order, this Framework Agreement will take precedence.

 

1.10  “Requested Delivery Date” shall mean the date Philips or a Participant
requests delivery of the Products, subject to Leadis’ leadtimes as provided in
Annex 1.

 

1.11  “Specifications” shall mean the functional requirements, specifications
and other requirements agreed to by the Parties for Products designed
specifically for Philips that are not sold to any other customer.

 

1.12  The Annexes hereto shall be and form an integral part of this Framework
Agreement.

 

2. Scope of Framework Agreement

 

2.1 This Framework Agreement establishes the Parties’ agreement whereby with
regard to the placing of Purchase Orders by Philips or Participants with Leadis
or a Leadis Affiliate, each Purchase Order shall be deemed to have incorporated
all the terms of this Framework Agreement. The Parties may agree to modify the
terms of this Framework Agreement in accordance with Article 24.10.

 

2.2

Therefore, the Parties intend that in accordance with this Framework Agreement,
Philips and Participants may from time to time issue Purchase Orders to Leadis
(or a Leadis Affiliate) for the supply and delivery of Products and Leadis (or
the Leadis Affiliate, as the case may be), in its sole discretion, may accept or
reject each Purchase Order pursuant to Article 3.3. If Leadis (or the Leadis
Affiliate) accepts the Purchase Order, Leadis hereby undertakes to supply and
deliver such Products to Philips or the Participant in accordance with the
Requested Delivery Date, subject to Article 5.1. Any such Purchase Order
accepted by Leadis (or the Leadis Affiliate) shall establish a direct
contractual relationship on the terms of this Framework Agreement (and the
applicable

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

 

Local Agreement, if any), between Philips (or the Participant) on the one hand
and Leadis (or the Leadis Affiliate) on the other hand.

 

2.3 Notwithstanding anything to the contrary in this Framework Agreement, this
Framework Agreement does not constitute an obligation on the part of Philips (or
any Participant) to purchase Products, or an obligation on the part of Leadis
(or any Leadis Affiliate) to sell Products.

 

3. Purchase Orders and Confirmation

 

3.1 Purchase Orders for Products may be submitted by Philips (or a Participant)
to Leadis (or a Leadis Affiliate) by fax email or any other agreed transmission
mechanism.

 

3.2 A Purchase Order issued hereunder by Philips (or a Participant) to Leadis
(or a Leadis Affiliate) shall include the following information:

 

  •   12 NC (Numeric Code) of Products;

 

  •   Type name of the product;

 

  •   Quantities;

 

  •   Requested Delivery Date(s);

 

  •   Product price (for each Product ordered)

 

  •   signature by an authorized representative of Philips or the Participant

 

3.3 Leadis (or the Leadis Affiliate that receives the Purchase Order) will
review and accept or reject each Purchase Order placed in accordance with this
Framework Agreement within five (5) business days after receipt of the Purchase
Order. No Purchase Order will be deemed accepted until Leadis (or the Leadis
Affiliate) has provided Philips (or the Participant) with a written acceptance,
which shall include a reference to this Framework Agreement or if necessary,
state any deviations from the information provided in the Purchase Order. If
such Purchase Order acceptance deviates from the Purchase Order, and Philips (or
the Participant) objects to such deviations in writing within five (5) business
days from the date it receives the acceptance, neither Party (nor any
Participant or Leadis Affiliate) will have any obligation under such Purchase
Order. In the absence of such objection, the Purchase Order is binding on both
Parties (or the Participant and Leadis Affiliate, as the case may be) as
provided in Leadis’ (or the Leadis Affiliate’s) Purchase Order acceptance. For
the avoidance of doubt and without prejudice to Article 3.6 hereinbelow, the
Parties hereby agree that to the extent Purchase Orders contain or purport to
impose either Party’s (standard) terms and conditions of purchase or sale, they
are of no effect and thereby not binding on either Party.

 

3.4 Leadis (or the Leadis Affiliate) shall supply and deliver to Philips (or the
Participant) the Products, in accordance with the terms and conditions set forth
in the applicable Purchase Order (except for any preprinted standard terms and
conditions of purchase or sale), Leadis’ (or the Leadis Affiliate’s) Purchase
Order acceptance, and this Framework Agreement and any applicable Local
Agreement.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

3.5 Leadis shall state on each Purchase Order acceptance as well as on any
invoice which Products ordered or invoiced thereby are subject to certain (and
which) export or import regulations, by indicating the Export Control
Classification Number (ECCN).

 

3.6 No conditions other than as set forth in this Framework Agreement and any
applicable Local Agreement, including any standard, general or pre-printed terms
and conditions either on the front or back of any Purchase Order or Purchase
Order acceptance or otherwise made available or referred to by any of the
Parties, as the case may be, shall apply to the purchase and sale of Products
under this Framework Agreement, and any Purchase Order pursuant thereto, unless
otherwise agreed in writing signed by both Parties.

 

3.7 Except as may be otherwise provided in the (VMI) Logistics Agreement, if
Philips or any Participant prepares and delivers to Leadis (or a Leadis
Affiliate) a forecast or other indication of its requirements and anticipated
Purchase Orders, such forecast or indication shall not be binding upon either
Party (or any Participant or Leadis Affiliate), but shall be given to assist
Leadis and its Affiliates in anticipating such requirements with timely and
adequate production activities. However, Philips is aware that Leadis does not
operate its own manufacturing facility, thus even the provisioning of forecasts
to Leadis and its Affiliates does not and cannot guarantee that Leadis and its
Affiliates will have sufficient capacity to meet anticipated or expected
requirements.

 

3.8 It is understood that Leadis’s and its Affiliates’ supply of Products
requires leadtimes as specified per Product in Annex 1. Philips understands that
Leadis and its Affiliates cannot deliver Products in advance of those leadtimes,
unless otherwise agreed by the Parties in a written document signed by
authorized representatives of both Parties. To the extent a Purchase Order
contains a Requested Delivery Date sooner than the leadtimes listed in Annex 1,
the delivery date will be automatically extended to take into account the
leadtimes as provided in Annex 1, which will become the new Requested Delivery
Date. Such a change in the delivery date, whether or not indicated in Leadis’s
(or the Leadis Affiliate’s) Purchase Order acceptance, is not a deviation
subject to Article 3.3. To the extent Annex 1 is silent regarding standard
leadtimes, the standard leadtime shall be twelve (12) weeks.

 

4. Delivery Terms, Prices, Discounts and Payment Terms

 

4.1

In this Article 4 and as provided elsewhere in this Framework Agreement, Philips
and Leadis have agreed upon the delivery terms, prices, discounts and payment
terms which apply as from the Effective Date of this Framework Agreement and
against which Philips and Participants may order Products from Leadis and Leadis
Affiliates, as well as the period of validity of such conditions, all as
specified in Annex 1 hereto, which may be amended from time to time by mutual
agreement between the Parties in accordance with the provisions of this
Framework Agreement. Annex 1 and any amendment thereof shall be valid only when
duly signed by duly authorized representatives of the Parties. The prices,
discounts and other terms agreed upon will be reviewed by Parties at least once
a year. Notwithstanding the foregoing, if the Parties enter into a (VMI)
Logistics Agreement, the (VMI) Logistics Agreement will establish the delivery
terms and payment

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

 

terms which apply to Products supplied to Philips under the (VMI) Logistics
Agreement and the delivery terms and payment terms set forth in this Framework
Agreement shall not apply to Products supplied to Philips under the (VMI)
Logistics Agreement.

 

4.2 The initial price of the Products (as of the Effective Date) shall be as set
forth in Annex 1. These prices may be changed only by written agreement signed
by authorized representatives of both Parties. The prices applicable to a
Purchase Order will be the prices in effect at the time the Purchase Order is
accepted by Leadis (or a Leadis Affiliate), except that any price increase will
not apply to any Purchase Order placed before the Parties agreed to the
increase, unless the Parties agree otherwise in writing. If either Party
requests in writing that the price of a particular Product be renegotiated, the
Parties shall commence good faith negotiations to agree on the price for such
Product.

 

4.3 In the event of unforeseen circumstances affecting either Party, the Parties
will jointly review the situation and attempt to find a solution reasonably
acceptable to both Parties. Leadis resolves to make a good faith effort to offer
Philips and Participants prices for the Products that are competitive with the
prices charged by Leadis to other customers (if any) for similar quantities of
products of like kind and quality.

 

5. Shipment and Delivery

 

5.1 Leadis shall use reasonable commercial efforts to deliver the Products on
the Requested Delivery Dates and shall use its reasonable commercial efforts to
accommodate any reasonable request by Philips to reschedule Requested Delivery
Dates, or to amend other already agreed delivery terms, subject to Article 5.8.

 

5.2 Upon Philips’ or a Participant’s request, Leadis or Leadis Affiliate shall
within a reasonable time provide information in writing concerning the status of
any Purchase Order, shipments due and payments and such other items relating to
the business flow between Leadis (and its Affiliates) and Philips (and
Participants) as Philips may request. Leadis will inform Philips without undue
delay when Leadis anticipates constraints on its capacity to supply Products as
ordered by Philips and Participants.

 

5.3 The latest version of the INCOTERMS as issued by the International Chamber
of Commerce, Paris, France, shall apply to the interpretation of the delivery
terms mentioned in Annex 1 or elsewhere in this Framework Agreement, the
applicable Local Agreement (if any) or Purchase Order. Except as may be
otherwise provided in the (VMI) Logistics Agreement (if any) or otherwise agreed
by the Parties, in a written document signed by authorized representatives of
both Parties, the Products shall be delivered and priced Ex-Works (INCOTERMS,
2000), Leadis’s point of shipment (which, as of the Effective Date, is specified
in Annex 1).

 

5.4

Leadis (and its Affiliates) may deliver the Products up to [ * ] business days,
but no more than [ * ] business days, prior to the Requested Delivery Date. If
such delivery is made more than [ * ] business days prior to the Requested
Delivery Date, Philips and Participants shall not be liable for any costs caused
by or related to production,

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

 

installation, assembly, commissioning or any other work related to such Products
prior to delivery, except as expressly agreed to by Philips or a Participant.

 

5.5 Leadis shall pack, mark and ship the Products in accordance with industry
practices, subject to any reasonable and specific packaging and marking
requirements provided to Leadis by Philips in writing at least five (5) business
days before the Requested Delivery Date.

 

5.6 Leadis shall include one (1) copy of the packing slip with each delivery or
shipment to Philips or a Participant, and this packing slip shall contain the
following information at a minimum:

 

  •   Reference to Purchase Order;

 

  •   Description of Product;

 

  •   Numbers of containers, sizes and quantities;

 

  •   Authorizing Personnel.

 

Leadis shall further include such additional information as is reasonably
requested by Philips in order to ensure correct payment, accountability, and
traceability to a particular invoice.

 

5.7 Except in the case of a notified excusable delay as referred to in Article 8
hereinbelow, should Leadis fail to deliver Products within [ * ] business days
of a Requested Delivery Date, Philips (or the Participant that placed the
Purchase Order) shall have the exclusive remedy of:

 

  (i) the right to request Leadis (or the Leadis Affiliate) to re-schedule the
delivery (at Leadis’s or the Leadis Affiliate’s cost) of the affected Products
by another transportation mode (namely from sea freight to airfreight, or from
airfreight to courier), and

 

  (ii) the right to cancel the relevant Purchase Order (or a part thereof); and

 

  (iii)  the right to have Supplier pay or reimburse the actual costs incurred
by Philips in arranging expedited freight and reasonable emergency measures
resulting from such failure. The Parties agree to determine in good faith the
actual amount of such costs (which will not exceed [ * ] percent ([ * ]%) of the
purchase price of the Products in question) to be borne by Leadis.

 

5.8

Philips (or the Participant that placed the Purchase Order) may postpone up to [
* ] percent ([ * ]%) of the units specified in a Purchase Order for up to [ * ]
days if Leadis (or the Leadis Affiliate that received the Purchase Order)
receives Philips’ (or the Participant’s) written notice of postponement at least
[ * ] days prior to the Requested Delivery Date indicated in the Purchase Order.
Philips (or the Participant that placed the Purchase Order) may postpone up to [
* ] percent ([ * ]%) of the units specified in a Purchase Order for up to [ * ]
days if Leadis (or the Leadis Affiliate that received the Purchase Order)
receives Philips’ (or the Participant’s) written notice of postponement

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

 

between (and including) [ * ] and [ * ] days prior to the Requested Delivery
Date indicated in the Purchase Order. Philips and Participants are not subject
to any limitations regarding postponement of Purchase Orders if Leadis (or the
Leadis Affiliates that received the Purchase Order) receives Philips’ (or the
Participant’s) notice of postponement more than [ * ] days prior to the shipment
date indicated in the Purchase Order. Philips and Participants may not postpone
Requested Delivery Date for any Purchase Order, or any portion of a Purchase
Order, for more than [ * ].

 

5.9 In all cases, Philips (or the Participant that placed the Purchase Order)
will be subject to a cancellation fee equal to [ * ] percent ([ * ]%) of the
total amount of the Purchase Order if Leadis (or the Leadis Affiliates that
received the Purchase Order) receives Philips’ (or the Participant’s) notice of
cancellation [ * ] or fewer days prior to the Requested Delivery Date indicated
in the Purchase Order. Philips (or the Participant that placed the Purchase
Order) will be subject to a cancellation fee equal to [ * ] percent ([ * ]%) of
the total order amount if Leadis (or the Leadis Affiliates that received the
Purchase Order) receives Philips’ (or the Participant’s) notice of cancellation
on any day between (and including) [ * ] days and [ * ] days prior to the
Requested Delivery Date indicated in the Purchase Order. Philips (or the
Participant that placed the Purchase Order) is not subject to a cancellation fee
if Leadis (or the Leadis Affiliates that received the Purchase Order) receives
Philips’ (or the Participant’s) notice of cancellation more than [ * ] days
prior to the Requested Delivery Date indicated in the Purchase Order.

 

6. Type Approval, Quality Performance and Inspection; Acceptance

 

6.1 Without prejudice to any inspection arrangement specified or referred to
elsewhere in this Framework Agreement, any applicable Local Agreement or
Purchase Order, it is agreed that each first sample Product to be delivered
pursuant to this Framework Agreement, any applicable Local Agreement or Purchase
Order may be checked by or for Philips or the Participant that ordered the
Product for the purpose of type approval. The provisions of this Article 6.1
apply only if Leadis is delivering Products manufactured exclusively for
Philips. Such exclusivity must be explicitly indicated on Annex 1.

 

6.2 Products to be supplied by Leadis (or a Leadis Affiliate) to Philips (or a
Participant) pursuant to this Framework Agreement (or a Local Agreement) shall
be checked and tested by Leadis, the Leadis Affiliate or by Leadis’s
subcontractors or suppliers using industry standard practices. Leadis shall keep
records of these results for at least two (2) years after delivery of the
Products in question and shall provide copies of these records to Philips upon
Philips’ request. Any copies of these records provided to Philips will be
considered confidential information of Leadis pursuant to Article 20.

 

6.3

Philips (or the Participant that ordered the Products) shall have the right to
inspect the Products upon delivery. Payment, inspection or type approval of any
Products by Philips or the Participant shall not relieve Leadis of any of its
obligations under this Framework Agreement, any applicable Local Agreement or
Purchase Order, nor shall any such payment, inspection or type approval
constitute acceptance or approval of any Products or constitute or operate as a
waiver of any defect, nonconformity or any rights or remedies available under
this Framework Agreement, any applicable Local Agreement,

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

 

any Purchase Order or at law. Notwithstanding the foregoing, Philips or the
Participant that ordered the Products will be deemed to have finally accepted
the Products upon delivery unless Philips or the Participant sends to Leadis,
within five (5) days of the date of delivery, a written notice of rejection or
nonconformity.

 

7. Invoicing and Payment Terms

 

7.1 Leadis’s (or its Affiliate’s) invoice may first be issued upon shipment of
the Products in accordance with this Framework Agreement, any applicable Local
Agreement and the relevant Purchase Order. Subject to acceptance of the Products
by Philips or the Participant that ordered the Products, payment shall be made
(upon a properly submitted invoice) at the [ * ] following the date of delivery
(e.g., if the Products are shipped in April, payment will be due by [ * ]) or,
commencing July 1, 2005, at the [ * ] following the date of delivery. Invoices
shall be submitted in duplicate, and shall contain the following information:

 

  •   Reference to this Framework Agreement and any applicable Local Agreement;

 

  •   Reference to the Purchase Order;

 

  •   Description of Products and unit price; and

 

  •   Total amount (including any applicable taxes, shipping and handling
charges, and other expenses) payable to Leadis. or the Leadis Affiliate.

 

7.2 All payments will be made to Leadis International Limited (or, in the case
of Products sold pursuant to a Local Agreement, the Leadis Affiliate that is a
party to such Local Agreement) in U.S. dollars, free of any currency controls or
other restrictions. Payment shall be made by wire transfer to Leadis’s bank
accounts using write transfer instructions provided by Leadis. All amounts not
paid when due will accrue interest from the due date until paid at the lower of
[ * ] percent ([ * ]%) per month or the highest rate permissible by applicable
law. Philips and Participants shall have no right to set off any amounts owed by
Leadis or Leadis Affiliates to Philips or Participants against amounts owed by
Philips or Participants to Leadis or Leadis Affiliates. Leadis acknowledges and
agrees that any debt of Philips or a Participant to Leadis or Leadis Affiliates
may be paid on behalf of Philips or the Participant by any third party
designated by Philips or the Participant, if such payment is specifically
described as such. Leadis will treat such payment as if it were made by Philips
or the Participant itself and Philips’ or the Participant’s debt to Leadis will
automatically be satisfied and discharged for the amount paid by such third
party.

 

7.3 All prices listed in Annex 1 and as provided on any accepted Purchase Order
are exclusive of all taxes and duties and do not include shipping and handling
costs and insurance costs. Leadis and its Affiliates are not responsible for any
such costs or charges. Any taxes or duties which Leadis or any of its Affiliates
is obligated under applicable law to collect on sale of the Products will be
stated separately on the invoice and will be paid to Leadis or its Affiliate by
Philips or the Participant that purchased the Products.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

8. Excusable Delay

 

8.1 A failure in the performance of this Framework Agreement, any applicable
Local Agreement or any Purchase Order cannot be imputed to either Party (or the
parties to the Local Agreement or Purchase Order, as the case may be) if such
failure is caused by Force Majeure as defined in Article 8.3. In case of such a
failure, the performance of the relevant part of the Purchase Order will be
suspended and neither Party (nor any party to the Local Agreement or Purchase
Order) will be liable to the other Party (or any other party thereto) for any
damages or indemnification.

 

8.2 The affected Party will notify the other Party on the occurrence of such
failure and the estimated duration as soon as possible. In the event the
suspension has lasted for thirty (30) consecutive calendar days or as soon as it
is established that the suspension will last for at least thirty (30)
consecutive calendar days, either Party is entitled to terminate partially or in
whole the Purchase Order without being held liable to any indemnity whatsoever
towards the other Party. The non-terminating Party will likewise not be held
liable for any indemnity whatsoever towards the other Party.

 

8.3 The expression “Force Majeure” shall mean and include circumstances or
occurrences beyond one Party’s reasonable control (except for the payment of
money owed) - whether or not foreseeable at the time of the Purchase Order or
the confirmation thereof - in consequence of which one Party cannot reasonably
be required to execute its obligations under the Purchase Order. Such
circumstances or occurrences include but are not restricted to: acts of God,
war, terrorism, civil war, insurrections, fires, floods, epidemics, allocation
regulations or strikes, labor disputes, shortages of or inability to obtain
energy, raw materials or supplies, governmental regulations and freight
embargoes.

 

9. Warranty

 

9.1

Leadis warrants that, for a period of [ * ] after delivery to Philips, the
Products will (i) substantially conform to Leadis’s specifications and (ii) be
free from defects in material and workmanship (“Limited Warranty”). As Leadis’s
and its Affiliates’ sole liability and the sole and exclusive remedy of Philips
and Participants for any breach of the Limited Warranty by Leadis (or the Leadis
Affiliate): (a) Leadis (or the Leadis Affiliate) will, after consultation with
Philips, at Leadis’s expense, repair, replace or refund the purchase price paid
by Philips (or the Participant) to Leadis (or the Leadis Affiliate) for any
Product that does not comply with the Limited Warranty and that Philips (or the
Participant) returns to Leadis (or the Leadis Affiliate) during the warranty
period (it being understood and agreed that transportation and related shipping
costs for Products returned to Leadis under a valid warranty claim shall be
borne by Leadis, and transportation and related shipping costs for Products
returned to Leadis that are not under a valid warranty claim shall be borne by
Philips); and (b) Leadis shall pay for the labor costs incurred by Philips in
sorting and handling the defective Products together with the related warehouse
and storage costs for the defective Products (it being understood and agreed
that the Parties will determine in good faith the actual amount of such costs
(which will not exceed [ * ] percent ([ * ]%) of the purchase price of the
Products in question) to be

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

 

borne by Leadis). Replacement Products will be warranted for the remainder of
the original warranty period or [ * ], whichever is longer. Philips (or the
Participant) must obtain a Return Materials Authorization number from Leadis (or
the Leadis Affiliate) prior to returning any Products to Leadis (or the Leadis
Affiliate). Any Product returned by Philips (or the Participant) that does not
breach the Limited Warranty, will be shipped back to Philips (or the
Participant), at Philips’ (or the Participant’s) expense.

 

9.2 Leadis and its Affiliates will have no obligation under the Limited Warranty
to the extent any Product defect or nonconformity results from or is otherwise
attributable to: (i) negligence, accident, misuse, or abuse of the Products;
(ii) use of the Products other than in accordance with Leadis’s published
specifications; (iii) modifications, alterations or repairs to the Products made
by Philips, a Participant, or any party other than Leadis, a Leadis Affiliate,
or an agent of Leadis or a Leadis Affiliate; (iv) any failure by Philips, a
Participant or a third party to comply with environmental and storage
requirements for the Products specified by Leadis, including, without
limitation, temperature or humidity ranges; or (v) use of the Products in
combination with any third-party devices or products that have not been provided
or recommended by Leadis.

 

9.3 If Philips or a Participant experiences a Defect rate of more than [ * ]
percent ([ * ]%) per wafer lot, Philips or the Participant shall promptly notify
Leadis in writing so that Leadis may urgently attempt to identify the source or
cause of the Defect and take corrective action. If the Defect rate remains
higher than [ * ] percent ([ * ]%) per wafer lot for more than [ * ] days after
Philips or the Participant notifies Leadis of the problem, Philips and the
Participants will promptly take steps to mitigate the damages caused by the
Defects, including suspending further use of the defective Products until Leadis
is able to identify the source or cause of the Defect and take corrective action
accordingly. If the Defect reported by Philips or a Participant results in an
Epidemic Defect, Leadis will, as the sole liability of Leadis and its Affiliates
and as the sole and exclusive remedy of Philips and the Participants, grant to
Philips and the Participants a credit toward amounts owed under this Framework
Agreement for the purchase of Products. The amount of such credit will be
negotiated by the Parties in good faith based on the costs incurred by Philips
as a direct result of the Epidemic Defect (including but not limited to the cost
of modules that are damaged or destroyed because of the defective Products, but
not including any indirect, incidental or consequential damages, losses, costs
or liabilities) and will be reviewed by the Parties together at least
semi-annually. Once the amount of the credit has been determined and the credit
has been granted, Philips and Participants may apply the credit to reduce,
dollar-for-dollar, amounts owed to Leadis and its Affiliates pursuant to
invoices under Section 7.1 for any Products (not just the Products that caused
the Epidemic Defect) until the full amount of the credit has been exhausted.

 

9.4

THE WARRANTIES SET FORTH IN THIS FRAMEWORK AGREEMENT ARE IN LIEU OF, AND LEADIS
AND ITS AFFILIATES SPECIFICALLY DISCLAIM, ANY AND ALL OTHER WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT, AND ANY WARRANTIES ARISING OUT OF COURSE OF

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

 

DEALING OR USAGE OF TRADE. PHILIPS ACKNOWLEDGES AND AGREES THAT THE PRODUCTS
HAVE NOT BEEN DESIGNED, TESTED OR MANUFACTURED FOR USE IN APPLICATIONS WHERE THE
FAILURE, MALFUNCTION OR INACCURACY OF THE PRODUCTS CARRIES A RISK OF DEATH OR
SERIOUS BODILY INJURY OR DAMAGE TO TANGIBLE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, NUCLEAR FACILITIES, AIRCRAFT NAVIGATION OR COMMUNICATION, EMERGENCY SYSTEMS,
OR OTHER APPLICATIONS WITH A SIMILAR DEGREE OF POTENTIAL HAZARD.

 

9.5 The provisions of this Article 9 will survive the expiration or termination
for whatever cause of this Framework Agreement.

 

10. Discontinued Products

 

10.1 Notwithstanding Leadis’s obligations under Article 10.4, Leadis agrees that
if production of any Product covered by this Framework Agreement or any Local
Agreement is to be permanently discontinued (“Discontinued Product”) at any time
during the term of this Framework Agreement, Leadis will endeavor to provide
Philips, for Products that Philips has ordered in the preceding [ * ] or such
period as may be otherwise agreed by the Parties in writing), with a written
notice at least [ * ] prior to the time Leadis will accept final orders, whose
Requested Delivery Date may be as late as [ * ] after such time. No Purchase
Order accepted by Leadis or a Leadis Affiliate after Leadis has given such
written notice to Philips may be cancelled or postponed by Philips or any
Participant for any reason.

 

10.2 During the notice period referred to under Article 10.2, Leadis and its
Affiliates shall accept the Purchase Orders from Philips and Participants for
the Discontinued Products as priced in this Framework Agreement, unless the
terms of the Purchase Order are inconsistent with those provided in this
Agreement. Leadis or its Affiliate shall not have any other basis for rejecting
such Purchase Orders.

 

10.3 Leadis guarantees that Products will be available for sale to Philips and
Participants for a period of at least [ * ] or such period as may be otherwise
agreed by the Parties in writing from the date of first mass production delivery
[ * ], unless another period has been expressly specified in Annex 1.

 

11. Trademarks and Markings

 

11.1 Each Party hereto acknowledges the other Party’s rights in and to said
other Party’s trademarks, tradenames or other indications and the manufacture
and supply of Products and packing with said trademarks, tradenames or other
indications shall not be considered as giving either Party any right to the
other Party’s trademarks, tradenames or other indications or similar trademarks,
tradenames or other indications.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

12. Indemnification

 

12.1 Leadis shall defend at its own expense any third-party suit or action
against Philips, any Participant, or any of their permitted successors and
assigns (collectively, the “Indemnified Parties”), and pay all resulting
liabilities, losses and damages awarded against the Indemnified Parties in a
final judgment of such suit or action and all costs and expenses (including
reasonable attorney’s fees) incurred by the Indemnified Parties in connection
with such suit or action, to the extent that the suit or action is based upon a
third party’s claim that the Products constitute infringement or violation of
any valid patent or copyright of such third party, provided that the Indemnified
Parties: (i) notify Leadis promptly in writing of the claim; (ii) give Leadis
sole control of the defense and any related settlement of the claim; and (iii)
give Leadis, at Leadis’s expense, all reasonable information, assistance and
authority in connection with the defense and settlement of the claim. Leadis
will not be obligated to indemnify Philips or any Participant with respect to
any settlement or compromise that Philips or a Participant enters into without
Leadis’ express prior written consent.

 

12.2 Without prejudice to the above, in the event that the Products are found to
be infringing or may possibly be found to be infringing, Leadis may after good
faith consultation with Philips, at its option do any of the following: (i)
procure the right for Philips to continue to use the Products at no extra cost
to Philips, (ii) replace the Products with non-infringing Products of comparable
or better functionality, or (iii) accept the return of the Products and refund
the purchase price paid to Leadis by Philips for the Products.

 

12.3 Leadis will have no obligation under this Article 12 for any infringement
or similar claim to the extent that it results from, and Philips will indemnify
and hold harmless Leadis for any infringement or similar claim arising from or
related to: (i) the combination, operation or use of a Product with or in
equipment, products, or processes not provided by Leadis and not approved by
Leadis for use with the Product; (ii) modifications to a Product not made by
Leadis; (iii) Leadis’ compliance with Philips’ Specifications (where the
Specifications, and not Leadis’s particular implementation of the
Specifications, were the primary cause of the infringement); or (iv) use of a
Product in any manner for which it was not designed to be used.

 

12.4 The provisions of this Article 12 will survive the expiration or
termination for whatever cause of this Framework Agreement.

 

12.5 LEADIS’S OBLIGATIONS UNDER THIS ARTICLE 12 ARE SUBJECT TO THE LIMITATIONS
On LEADIS’S LIABILITY IN ARTICLE 24.1.

 

12.6 THE FOREGOING PROVISIONS OF THIS ARTICLE 12 SET FORTH LEADIS’S SOLE AND
EXCLUSIVE LIABILITY AND OBLIGATIONS AND PHILIPS’ SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIMS OF INFRINGEMENT OR VIOLATION OF INTELLECTUAL PROPERTY RIGHTS OR
PROPRIETARY RIGHTS OF ANY KIND.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

13. Compliance with Laws

 

13.1 Each Party represents and warrants to the other Party that it is legally
authorized to enter into this Framework Agreement and Purchase Orders. Each
Party further represents and warrants that it shall comply with all applicable
rules, regulations and laws in the sale of the Products, including but not
limited to such matters as environmental, export control, health and safety
laws. Each Party will assist the other Party by providing evidence of its
compliance or such information necessary to assist the other Party to comply
with same.

 

14. Export Control

 

14.1 Leadis shall obtain all international and national export licenses or
similar permits required to comply with export control laws and regulations
unless otherwise mutually agreed in writing by the Parties. Uncured violation of
export control rules by Leadis gives Philips the right to terminate this
Framework Agreement as set forth in Article 17.2 hereinbelow and shall further
give Philips the right to terminate any applicable Purchase Order as set forth
in Article 17.2. Leadis will cooperate in informing Philips or their customers
whether or not the Products are U.S. controlled and/or controlled under the
export control laws of its country, and indicate the Export Control
Classification Number (ECCN) when applicable in accordance with Article 3.5.

 

15. Ownership of Intellectual Property Rights

 

15.1 Apart from the rights conferred upon the purchaser by operation of the
patent exhaustion doctrine upon the authorized and unconditional sale of a
product, nothing in this Framework Agreement or any Purchase Order shall be
construed as conferring upon either Party any right or interest in any
intellectual property of the other Party.

 

15.2 This Framework Agreement is not intended to cover any development of the
Products. Any custom development undertaken by Leadis for Philips will be the
subject of a separate agreement, which will address, among other things, the
quantum and apportionment of non-recurring engineering costs incurred in
connection with such development work.

 

16. Drawings, Tools And Materials [Intentionally Omitted]

 

17. Term; Termination

 

17.1

This Framework Agreement enters into force on the Effective Date and shall
remain in force until December 31st, 2005 (“Term”). This Framework Agreement
shall be automatically renewed for successive periods of one (1) year, unless
terminated by either Party by notice given in writing by means of communication
ensuring evidence and date of receipt (e.g. registered mail with return receipt
or special courier), not less than three (3) months before the date of expiry.
The Parties may agree in writing on longer periods of notice. Without prejudice
to the foregoing, no later than two (2) months before the end of the Term of
this Framework Agreement, the Parties shall commence

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

 

good faith discussions concerning the extension of this Framework Agreement for
an additional period and with such modifications, additions, or deletions as the
Parties may agree upon. Any such agreement shall be binding on the Parties only
if it is in writing and signed by both Parties.

 

17.2 This Framework Agreement and any Purchase Order may be terminated
immediately by either Party (“Terminating Party”) without further written notice
to the other Party in the event: (i) the other Party materially breaches this
Framework Agreement and does not remedy such breach within thirty (30) days
following written notice of such breach from the Terminating Party; (ii)
insolvency or bankruptcy proceedings are instituted against the other Party, the
other Party is liquidated or dissolved, any attachment is made over the assets
over the other Party or on its behalf, or the other Party makes an unauthorized
assignment for the benefit of creditors, without prejudice to any other rights
or remedies available to the Terminating Party under this Framework Agreement,
(including, without limitation, the right to seek damages). If this Framework
Agreement is terminated or expires pursuant to this Article 17, all outstanding
accepted Purchase Orders shall be completed pursuant to their terms and this
Framework Agreement and any applicable Local Agreement. All Local Agreements
shall immediately and automatically terminate upon the expiration or termination
of this Framework Agreement.

 

17.3 Articles 1, 3-5 (but only to the extent any outstanding accepted Purchase
Orders remain) 6-9, 12, 13, 15, 17-20, 22 and 24 of this Framework Agreement
shall survive such dissolution, termination or expiration and any dissolution,
expiration and/or termination of this Framework Agreement.

 

18. Applicable Law and Jurisdiction

 

18.1 This Framework Agreement is governed by the laws of the State of California
without reference to any conflict of laws principles that would require the
application of the laws of any other jurisdiction. The Parties disclaim
application of the United Nations Convention on Contracts for the International
Sale of Goods.

 

18.2 The Parties shall in good faith attempt to settle between themselves any
claim, dispute or controversy arising out of or in connection with this
Framework Agreement. If not settled within thirty (30) days after they have
arisen, such claim, dispute or controversy shall be brought exclusively in a
court of competent jurisdiction, federal or state, located within the State of
California, County of Santa Clara, and in no other jurisdiction.

 

19. Notices

 

19.1 All notices, requests and demands given to or made upon the Parties hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed, or facsimile (fax) copied to the Party.

 

19.2

Any notice, if mailed properly addressed, postage pre-paid, certified mail shall
be deemed made on the certified date. Any fax or Purchase Order or confirmation
thereof

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

 

sent electronically shall be deemed delivered on the first business day
immediately following the transmission date.

 

20. Confidential Information

 

20.1 All data and information, be they of a commercial, technical or other
nature, obtained from either Party, to the extent that such information is
considered confidential, which the disclosing party will so indicate to the
recipient Party (a) in the case of information disclosed in documentary or other
tangible form, by labeling same as “Confidential”, “Proprietary” or the like, or
(b) in the case of intangible disclosures, such as oral or visual, by confirming
same as proprietary in writing within thirty (30) days, (i) shall be treated by
the receiving Party in the same way as it treats confidential information
generated by itself, but at least with not less than a reasonable degree of care
(ii) shall not be used by the receiving Party otherwise than in connection with
the implementation of this Framework Agreement, an applicable Local Agreement or
any Purchase Order, respectively, and (iii) shall be divulged to such receiving
Party’s personnel only as have a need to know.

 

20.2 Each receiving Party shall return aforesaid data and information on the
disclosing Party’s request. The disclosed information shall remain the property
of the disclosing Party and nothing contained in this Article 20 shall be
construed as a grant of license to the receiving Party to make, use, or sell any
products or services using confidential information of or as a license under any
patents or other intellectual property rights covering same.

 

20.3 The commitment defined herein above shall continue during the period of
this Framework Agreement and five (5) years thereafter, it being understood that
these commitments shall cease if, but to the extent only, that confidential
information:

 

  (i) is or becomes generally known or available to be public at large through
no act or omission of the receiving Party;

 

  (ii) can be demonstrated to have been available to the receiving Party prior
to disclosure or has thereafter been furnished to the receiving Party always
without restriction as to the disclosure or use;

 

  (iii) can be demonstrated to have been independently developed by the
receiving Party subsequent to disclosure without use of any confidential
information received from the other Party;

 

  (iv) is furnished to others by the disclosing Party without similar
restrictions to those herein contained as to the use or disclosure thereof;

 

  (v) is ascertained from a commercially available product; or

 

  (vi)

is disclosed pursuant to administrative or judicial action, provided that the
receiving Party shall use its best effort to maintain the confidentiality of the

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

 

confidential information by asserting in such action any applicable privileges
and shall, immediately after receiving notice of such action, notify the
disclosing Party thereof and give the disclosing Party the opportunity to seek
any other legal remedies so as to maintain such confidential information in
confidence.

 

20.4 If only a portion of the confidential information falls under any of the
subsections, then only that portion of the confidential information shall be
excluded from the use and disclosure restrictions of this Framework Agreement.

 

21. Subcontracting

 

21.1 Leadis may subcontract any and all of its obligations, including but not
limited manufacturing obligations, under this Framework Agreement or any
Purchase Order to any third party or its Affiliates without the prior written
consent of Philips. Leadis shall remain fully responsible and liable for the
proper performance of its obligations under this Framework Agreement, subject to
the provisions of Article 8.

 

22. Continuity of Supply [Intentionally Omitted]

 

23. Sustainability Declaration

 

23.1 Leadis shall make commercially reasonable efforts to comply with Philips’
sustainability requirements as specified in Annex 3 hereto, which Annex 3 may be
updated by Philips from time to time. Leadis will also make commercially
reasonable efforts (recognizing that Leadis does not own or operate its
subcontractors, manufacturers or suppliers and its subcontractors, manufacturers
and suppliers set their own business practices) to ensure that its
subcontractors, manufacturers or suppliers also comply with these requirements.
However, it will not be considered a breach of this Framework Agreement by
Leadis, and Leadis will have no liability to Philips, if Leadis’s
subcontractors, manufacturers or suppliers fail to comply with these
requirements.

 

23.2 Upon the reasonable request of Philips, Leadis agrees to provide Philips
with information regarding Leadis’s activities with respect to its compliance
with this Article 23.

 

24. Limitation of Liability; Disclaimer of Damages; General

 

24.1

TO THE MAXIMUM EXTENT ALLOWED UNDER APPLICABLE LAW, EACH PARTY DISCLAIMS
LIABILITY FOR ANY OR ANY PUNITIVE, EXEMPLARY, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING, WITHOUT LIMITATION, LOSS OF
REVENUE, USE, PROFITS, DATA, OR GOODWILL) OR COSTS OF PROCURING SUBSTITUTE
PRODUCTS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS FRAMEWORK
AGREEMENT OR THE PURCHASE, SALE, USE, OPERATION OR PERFORMANCE OF THE PRODUCTS,
WHETHER SUCH LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, WHETHER OR NOT EITHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR LOSS. THE
LIMITATIONS AND DISCLAIMERS

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

 

OF LIABILITY IN THIS ARTICLE 24.1 WILL SURVIVE AND APPLY EVEN IF ANY LIMITED OR
EXCLUSIVE REMEDY SPECIFIED IN THIS FRAMEWORK AGREEMENT IS FOUND TO HAVE FAILED
OF ITS ESSENTIAL PURPOSE. TO THE MAXIMUM EXTENT ALLOWED UNDER APPLICABLE LAW, IN
NO EVENT WILL EITHER PARTY’S LIABILITY TO THE OTHER PARTY ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS FRAMEWORK AGREEMENT OR ANY APPLICABLE
LOCAL AGREEMENT, FROM ALL CAUSES OF ACTION AND UNDER ALL THEORIES OF LIABILITY,
EXCEED [ * ] SOLD TO PHILIPS AND PARTICIPANTS UNDER THIS FRAMEWORK AGREEMENT OR
A LOCAL AGREEMENT [ * ] THE OCCURRENCE OF THE MOST RECENT EVENT GIVING RISE TO
LIABILITY; PROVIDED, HOWEVER, THAT THIS LIMITATION WILL NOT APPLY TO THE
OBLIGATIONS OF PHILIPS AND PARTICIPANTS TO PAY THE PURCHASE PRICE OF THE
PRODUCTS OR ANY BREACH OF THOSE OBLIGATIONS.

 

24.2 Leadis shall provide adequate documentation with regard to the Products to
be supplied, such as CE Certification, storage instructions, forwarding
documents, and, at request, Certificate of Origin, and furthermore all data
relating to relevant governmental regulations such as regarding import, export,
safe handling, storage, use, and disposal of Products.

 

24.3 In case Leadis will introduce new Products, Leadis will consult with
Philips if the new Products could be of interest to Philips in order to
determine whether this Framework Agreement could be extended to said new
Products as well, and if so, what prices and discounts will apply to such new
Products.

 

24.4 Leadis shall not in any way use or apply the Philips Shield emblem or
wordmark, Philips’ or any Participant’s name, or trademark, or any mark
resembling them in advertisements, sales promotion, publicity or publications,
nor in any other way, nor advertise or publish the fact that Leadis does
business with Philips, unless with their prior written consent. Notwithstanding
the foregoing, Leadis and its Affiliates may, without permission, use Philips’
name and mention this Framework Agreement when needed to comply with the laws of
any jurisdiction (including but not limited to the securities laws of the United
States). Philips acknowledges that this Framework Agreement may constitute a
material contract for Leadis and its Affiliates which must be filed with the
Securities and Exchange Commission of the United States.

 

24.5 This Framework Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors, assigns and legal
representatives. Neither Party may assign or transfer its rights or obligations
under this Framework Agreement, or any Purchase Order accepted by Leadis or a
Leadis Affiliate hereunder, in whole or in part, without prior written consent
of the other Party. However, Philips may assign this Framework Agreement to any
of its Affiliates upon prior written notice to Leadis. Notwithstanding the
foregoing, a successor in interest by merger, operation of law, assignment or
otherwise of all or substantially all of a Party’s business or assets, shall
acquire all rights and assume all obligations of such Party without the
necessity of obtaining the other Party’s prior written consent. Any attempted
assignment or transfer in violation of this paragraph will be null and void and
of no effect.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

24.6 If any provision of this Framework Agreement is unenforceable, such
provision will be changed and interpreted to accomplish the objectives of such
provision to the greatest extent possible under applicable law and the remaining
provisions will continue in full force and effect.

 

24.7 The construction and interpretation of the terms of any particular Purchase
Order shall be made exclusively with reference to this Framework Agreement and
any applicable Local Agreement.

 

24.8 The failure on the part of either Party or any party to a Local Agreement
or Purchase Order to exercise, or any delay in exercising, any right or remedy
hereunder shall not operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or future exercise
thereof or the exercise of any other right or remedy granted hereby or by any
related document or by law.

 

24.9 Performance by the Parties under this Framework Agreement shall be as
independent contractors. Nothing contained herein or done in pursuance of this
Framework Agreement shall constitute the Parties entering upon a joint venture
or partnership, or shall constitute either Party acting as the agent for the
other Party for any purpose or in any sense whatsoever.

 

24.10  This Framework Agreement may be amended or supplemented only by a writing
that refers specifically to this Framework Agreement and is signed by duly
authorized representatives of both Parties.

 

24.11  This Framework Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute the
same instrument. This Framework Agreement is prepared in the English language;
any translation of this Framework Agreement into another language will not
affect in any way the meaning or interpretation of this Framework Agreement.

 

24.12  This Framework Agreement and the Annexes hereto, all of which are
incorporated by this reference, constitute the entire agreement between the
Parties regarding the subject hereof and supersede all prior or contemporaneous
agreements, understandings, and communication, whether written or oral.

 

IN WITNESS WHEREOF, the Parties have hereunder executed this Framework Agreement
by their authorized representatives on the day and year first above written.

 

Philips Electronics Hong Kong Limited

     

Leadis International Limited

    /s/    GERRIT VAN DER BEEK                   /s/    DANIEL HAUCK        

Name:

  Gerrit van der Beek      

Name:

  Daniel Hauck

Title:

 

General Manager

Supply Base Mgt

     

Title:

  VP Worldwide Sales

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

 

Annex 1a

 

List of Philips’ Affiliate

 

Japan    Philips Japan Limited

Japan

(Kobe factory)

  

Philips Mobile Display Systems Kobe K.K.

(100% held by KPENV)

Netherlands

(Herleen)

  

Philips Semiconductors B.V.

(100% held by Philips Electronics Nederland B.V., which in turn is 100% held by
KPENV)

China

(Shanghaifactory)

  

Philips Electronic Components (Shanghai) Company Limited

(90% held by PEC BV and 10% held by PCI. PCI is 100% held by PEC BV, which in
turn is 100% held by KPENV)

Hong Kong

(MDS Headquarters)

  

Philips Electronics Hong Kong Limited

(100% held by PEC BV, which in turn is 100% held by KPENV)

U.K.

(R&D Centre in Redhill)

   Philips Electronics UK Limited

 

Note:

 

PEC BV: Philips Electronics China B.V.

PCI: Philips (China) Investment Co., Ltd.

KPENV: Koninklijke Philips Electronics N.V. (Royal Philips Electronics)

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

 

Annex 1b

 

List of Leadis’ Affiliate

 

United States    Leadis Technology, Inc. Cayman Islands    Leadis Technology
Ltd. (100% owned by Leadis Technology, Inc.) Korea    Leadis Technology Korea,
Inc. (100% owned by Leadis Technology, Inc.)

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

 

ANNEX 1

DESCRIPTION OF PRODUCTS

 

Products name and model:

 

LDS171, LDS171 and LDS176

 

Delivery term:

 

Program Dependent

 

LeadTime:

 

[ * ] Lead-time from Purchase Order

 

Price and validity period:

 

LDS171, $[ * ] for 2005

 

LDS172, $[ * ] for 2005

 

LDS176, $[ * ] for 2005

 

Current Point of shipment:

 

Taiwan

 

Philips Electronics Hong Kong Limited

     

Leadis International Limited

    /s/    GERRIT VAN DER BEEK                   /s/    DANIEL HAUCK        

Name:

  Gerrit van der Beek      

Name:

  Daniel Hauck

Title:

 

General Manager

Supply Base Mgt

     

Title:

  VP Worldwide Sales

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22



--------------------------------------------------------------------------------

 

ANNEX 2

 

FORM OF LOCAL AGREEMENT

 

LOCAL AGREEMENT PURSUANT TO FRAMEWORK AGREEMENT

BETWEEN PHILIPS ELECTRONICS HONG KONG LIMITED AND

LEADIS INTERNATIONAL LIMITED DATED [DATE]

 

This Local Agreement is made this [date] day of [month] 20[year] (this “Local
Agreement”)

 

Between

 

PHILIPS…, a corporation organized and existing under the laws of [country] and
with its registered address at [address][, for the purposes hereof also acting
for, through and on behalf of its Philips Semiconductors Product Division that
has worldwide activities through the Philips groups of companies] (“Philips”)

 

And

 

[NAME OF LEADIS AFFILIATE], a company incorporated in [country] and with its
registered address at [address] (“XYZ”)

 

Philips and XYZ are hereinafter referred to collectively as “Parties” and
individually as “Party”.

 

WHEREAS Philip Electronics Hong Kong Limited (“Philips Hong Kong”) and Leadis
International Limited (“Leadis”) entered into a Framework Agreement dated [date]
(“Framework Agreement”) for the purchase by Philips Hong Kong of certain
products from Leadis and the parties thereto agreed that the terms and
conditions of the Framework Agreement shall be incorporated into any local
agreements made pursuant to the Framework Agreement.

 

NOW THEREFORE, upon the following mutual terms and conditions, the Parties agree
as follows:

 

1. The terms of the Framework Agreement shall be deemed incorporated mutatis
mutandis into this Local Agreement in so far as the same do not conflict with
the terms of this Local Agreement, and references to “this Local Agreement”
shall mean and include the terms of the Framework Agreement so deemed
incorporated.

 

2. All terms beginning with capital letters that are not expressly defined in
this Local Agreement shall have the same meaning as set forth in the Framework
Agreement.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

3. The term of this Local Agreement shall be [of the same as the Framework
Agreement/ from [date] to [date]], unless earlier terminated in accordance with
the termination provisions of the Framework Agreement.

 

4. Philips may place Purchase Orders from time to time with XYZ. The rights and
obligations of both Parties shall be derived from the Framework Agreement, this
Local Agreement and such Purchase Orders. No other (standard) terms and
conditions of either Party howsoever purportedly imposed (including any standard
or preprinted terms and conditions on any Purchase Order) shall bind the
Parties. Without prejudice to the foregoing, in the event of any conflict
between this Local Agreement and the Framework Agreement, this Local Agreement
shall prevail.

 

5. Notwithstanding anything to the contrary in the Framework Agreement, this
Local Agreement and all Purchase Orders placed by Philips with XYZ pursuant to
this Local Agreement shall be governed by and construed in accordance with the
laws of [country].

 

IN WITNESS WHEREOF, the Parties have hereunder executed this Local Agreement by
their authorized representatives on the day and year first above written.

 

Signed for and on behalf of

   )               

PHILIPS..

              )          

by

                  )                    

Name:

       

Name:

Title:

       

Title:

         

Signed for and on behalf of

   )                                )          

by

                  )                        

Name:

       

Name:

Title:

       

Title:

         

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

 

ANNEX 3

 

SUSTAINABILITY REQUIREMENTS

 

GENERAL

 

Leadis is committed to act fairly and with integrity towards its stakeholders
and is expected to comply with all applicable local rules and regulations.

 

ENVIRONMENT

 

Leadis shall have ISO14001 certification or a plan to become certified.
Alternatively supplier must provide documented objective evidence of an
operational environmental management system for ISO14001 or demonstrate
equivalency that shows continual environmental improvement. Suppliers must
comply with requirements of the respective Product Division, including
banned/hazardous substances content.

 

HEALTH AND SAFETY

 

Leadis shall do all that is reasonable and practicable to:

 

  •   Protect the health and safety of employees and contract labour and
minimize any adverse work conditions;

 

  •   Implement safe and healthful work practices to prevent injury, illness and
property damage;

 

  •   Minimize occupational exposures to potentially hazardous materials and
unsafe work conditions by maintaining appropriate safety systems and effective
controls;

 

  •   Implement an emergency response program that addresses the most likely
anticipated emergencies;

 

  •   Train managers and employees to assure their continued commitment to their
own health and safety and that of their co-workers; and

 

  •   Involve employees at all levels in the health and safety program; assure
their accountability for injury and illness prevention.

 

CHILD LABOUR

 

Leadis shall not employ children in violation of convention 138 and 182 of the
International Labour Organization. In case of child labour, Leadis shall take
immediate remedial action in consultation with Philips, considering the
interests of the children employed. This action will include:

 

  •   Minimally acceptable employment conditions for the children employed (such
as education, working hours, wages, medical facilities etc.)

 

  •   The obligation of the supplier not to employ any more children

 

  •   A time period within which the supplier will comply with the mentioned ILO
norms.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

FORCED LABOUR

 

Employment should be freely chosen. Under no circumstances will Leadis make use
of forced or bonded labor – such as forced labor performed by persons placed in
an institution, or compulsory labor including labor as a means of political
coercion or education – to design, manufacture or assemble products and services
for Philips.

 

RIGHT TO ORGANIZE

 

Leadis shall recognize and respect the freedom of its employees to choose
whether or not to establish or to associate with any organization of their own
choosing (including labor unions) without Suppliers’ prior authorization. The
employment of a worker shall not be contingent upon the condition that he/she
not join a union or be forced to relinquish trade union membership. Furthermore,
union membership shall not be the cause for the dismissal of – or otherwise
prejudice against – a worker. Leadis will not interfere with or finance labor
organizations or take other actions with the intent of placing such organization
under the control of Leadis.

 

COLLECTIVE BARGAINING

 

Leadis shall respect – within the framework of law, regulations and prevailing
labor relations and employment practices – the right of its employees to be
represented by labor unions and other employee organizations. Leadis will engage
in negotiations, either on its own behalf or through employers’ associations,
with a view toward reaching agreement on employment conditions.

 

DISCRIMINATION

 

Leadis shall treat its employees equally in employment and occupation, and will
ensure that each has equal opportunities. Leadis shall offer equal pay for equal
work performed at equal levels. No form of harassment or discrimination in
respect of employment and occupation will be tolerated, such as discrimination
based on race, color, sex, age, language, religion, political or other opinion,
national or social origin, property, birth or other status.

 

DH / GB

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26